Citation Nr: 1139810	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1971 and has reported additional service with the Army Reserves from 1977 to 1990.  He died in January 1998.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2005 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied service connection for the Veteran's cause of death.  

The appellant testified at an August 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in January 1998.  The certificate of death lists the immediate cause of death as metastatic pancreatic cancer; no contributory cause of death was indicated. 

2.  At the time of his death, the Veteran was not service-connected for any disabilities. 

3.  The Veteran's metastatic pancreatic cancer is not etiologically related to active service or to herbicide exposure in service.

4.  Type II diabetes mellitus it is not shown to have contributed substantially or materially to the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board notes further that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In a March 2005 letter, VA informed the appellant of the evidence necessary to substantiate her claim for DIC benefits, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  The March 2005 VCAA letter did not advise the appellant on how to substantiate a DIC claim based on previously service-connected claims in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, as the Veteran had not established service connection for any disability, she is not prejudiced by the lack of such notice.  She has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred earlier in the process. 

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating and effective date prior to the initial rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes in that regard, that disability ratings are not applicable to Dependency and Indemnity Compensation (DIC) claims and no effective date is to be assigned in light of the Board's decision this date.  Thus, the Board finds that any notice failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Veteran's service treatment records, to include Reserves service treatment records, certificate of death, private treatment records, a Board hearing transcript, statements and medical research submitted by the appellant in support of her claim, claim, a private medical opinion, and a VA medical opinion, have been associated with the claims file.  The Board notes specifically that a February 2009 VA medical opinion has been associated with the claims file.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA opinion obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the pertinent history of the disability at issue; contains a clearly articulated opinion with respect to etiology; and contains an adequate statement of reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The appellant and her representative not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  No additional medical evidence has been identified.  The Board finds therefore, that its duty to assist the appellant in obtaining medical evidence has been satisfied.  

B.  Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2011).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).




Principal Cause of Death 

The Veteran's certificate of death shows that he died in January 1998.  The certificate of death lists the immediate cause of death as metastatic pancreatic cancer.  No other significant conditions were listed as contributing to death.  The Board finds that the Veteran's cause of death is shown to be due to metastatic pancreatic cancer.  

In a May 2005 statement, the appellant and her representative contend that the Veteran's pancreatic cancer was due Agent Orange related conditions, to include diabetes mellitus.   

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) (2011).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii) (2011).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veterans Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

Whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

In July 2007, the NAS issued "Veterans and Agent Orange: Update 2006" (Update 2006).  With respect to pancreatic cancer, on the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and pancreatic cancer.  Taking account of the available evidence and NAS's analysis, the Secretary found that the evidence and analysis available to VA at that time did not warrant a presumption of service connection for pancreatic cancer.   75 Fed. Reg. 32,540 (June 8, 2010).  In the more recent "Veterans and Agent Orange: Update 2008" and "Veterans and Agent Orange: Update 2010" the committee did not change their conclusion, finding that there was inadequate or insufficient information to determine whether there is an association between the chemicals of interest and pancreatic cancer.  

The Veteran's Form DD 214 and an October 2008 response from the U.S. Army and Joint Services Records Research Center (JSRRC) show that he served in the Republic of Vietnam during the Vietnam Era, and there is no evidence to the contrary.  Thus, he is presumed to have been exposed during such service to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

In the present case, the Secretary of Veterans Affairs has determined, based the NAS Update 2006, that a positive association between exposure to herbicides and pancreatic cancer does not exist.  See 75 Fed. Reg. 32,540 (June 8, 2010).  An updated report from NAS in 2010 shows that there continues to be inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides and pancreatic cancer.  As the Veteran's pancreatic cancer is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  As noted, even though presumptive service connection is not warranted for pancreatic cancer, the Veteran is not precluded from establishing service connection a diagnosed disability with proof of direct causation.  See Combee, 34 F.3d at 1042.  

Service treatment records dated from 1967 to 1971 and Reserves service records dated from 1977 to 1989 contain no complaints, diagnoses, or treatment related to pancreatic cancer.  Routine medical examinations completed in service and during the course of the Veteran's Reserves service show that he denied a history of tumor, growth, cyst, or cancer.  

The earliest medical evidence of a pancreatic cancer was in 1997.  Private treatment records show that the Veteran had a liver biopsy in October 1997 and was diagnosed with a pancreatic mass with a final pathological diagnosis of metastatic poorly differentiated carcinoma, probably adenocarcinoma type.  The Veteran was admitted to the hospital for non-resectable metastatic pancreatic cancer in late December 1997 due to hypocalcaemia.  He was discharged in the beginning of January 1998.  The Veteran's death certificate indicates that the Veteran's metastatic pancreatic cancer had its onset four months prior to his death in January 1998.  

Based on a review of service treatment records, the Board finds that the Veteran did not experience chronic symptoms of pancreatic cancer in service.  The medical evidence of record shows that the Veteran was first diagnosed with pancreatic cancer in 1997, approximately 26 years after the Veteran's separation from service.  His certificate of death also shows that pancreatic cancer had its onset four months prior to his death in January 1998.  There is no medical evidence of record which establishes a nexus between the Veteran's pancreatic cancer and service or to exposure to an herbicide agent in service.  The Board finds, therefore, that the Veteran's cause of death, diagnosed as metastatic pancreatic cancer, is not shown to have been directly incurred in service.  

Contributory Cause of Death

The appellant alternately contends that the Veteran's pancreatic cancer was due type II diabetes mellitus.  Type II diabetes mellitus is a presumptive condition under 38 C.F.R. § 3.309 (e).  Therefore, the appellant may establish service connection for the Veteran's cause of death in this case by showing that type II diabetes mellitus contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §§ 3.303(d), 3.312(c) (2011).  

The Veteran was seen for the first time at the Santa Rosa Hospital for uncontrolled, newly diagnosed diabetes mellitus in October 1993 and was put on insulin.  As noted above, he was first diagnosed with pancreatic cancer in 1997 four years after his diagnosis of type II diabetes mellitus.

The appellant contends that the Veteran's diabetes mellitus led to the development of his pancreatic cancer.  During her RO and Board hearings, she discussed research articles which she contends, show a positive relationship between diabetes and the subsequent development of pancreatic cancer.  In support of her claim, the appellant submitted an opinion from the Veteran's private physician, Dr. J.F.C. dated in June 2007.  Dr. J.F.C. indicated that he treated the Veteran for type II diabetes mellitus.  The Veteran was placed on insulin in December 1995.  Dr. J.F.C. stated that "pre-existing diabetes mellitus has not been correlated with the development of cancer of the pancreas, but definitely it can weaken the body's resistance to fighting many other metabolic and immunologic processes which caused [the Veteran's] death.  

The Board finds that Dr. J.F.C.'s opinion is too speculative to establish service connection for the Veteran's cause of death.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).  Dr. J.F.C. in fact prefaced his opinion with a statement indicating that diabetes mellitus had not been correlated with the development of pancreatic cancer.  Instead, he indicated that diabetes mellitus can weaken the body's resistance to fighting metabolic and immunologic processes, generally.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.)  Accordingly, this opinion is insufficient evidence of a nexus or relationship between the Veteran's cause of death and his service-connected diabetes mellitus.  

The appellant has submitted several articles from medical journals in support of her claim.  These articles (titled: Diabetes and Cancer: Scientists Search for a Possible Link; Diabetes Mellitus, Other Medical Conditions and Familial History of Cancer as Risk Factors for Pancreatic Cancer; Diabetes Mellitus as a Predictor of Cancer Mortality in a Large Cohort of US Adults; Insulin, Glucose, Insulin Resistance, and Pancreatic Cancer in Male Smokers; Pancreatic Cancer, a Review of the Evidence on Causation) indicate that diabetes mellitus may be a risk factor for pancreatic cancer or indicate that patients with diabetes mellitus are at an increased risk for developing pancreatic cancer.  While these articles identify a higher incidence of pancreatic cancer in patients with diabetes mellitus, or identify diabetes mellitus as a possible risk factor for pancreatic cancer; they do not indicate that there is a causal relationship between type II diabetes mellitus and pancreatic cancer.  The Board finds that these correlations are too speculative to establish a causal relationship between diabetes mellitus and pancreatic cancer.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board further notes that generic texts, such as the ones offered, which do not address the facts of this particular Veteran's case with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

However, because the evidence submitted by the appellant indicates that there may be a link between type II diabetes mellitus and the development of pancreatic cancer, a VA medical opinion was requested for clarification.  The claims file was reviewed in conjunction with a February 2009 VA medical opinion.  The VA examiner noted that the Veteran's cause of death was reported as metastatic pancreatic cancer without any other secondary contributing causes.  Findings from private treatment records were also noted.  The VA examiner opined, after reviewing the Veteran's chart, that it was not as likely as not that there was a relationship between diabetes or the complications of diabetes and pancreatic cancer.  He opined that it was not as likely as not that the Veteran's diabetes, given its severity, materially hastened the Veteran's death.  The VA examiner also noted that it was not as likely as not that the Veteran's mental condition, treated with heavy doses of Tranxene for anxiety, contributed to his death.   The VA examiner provided a rational for these opinions, stating that there was no general agreement that diabetes was a specific cause for cancer of the pancreas.  There was no generalized agreement that the severity of diabetes caused an increase in the Veteran's death due to cancer of the pancreas.  There was no generalized agreement that heavy doses of medication of any kind increased or hastened death due to pancreatic cancer.  In this regard, the VA examiner stated that there were many speculations in the literature, but the cause of cancer of the pancreas was not known at that time, and there were no accepted causes of cancer of the pancreas at that time.  

According to United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the February 2009 opinion provides the most probative evidence of record with respect to whether the Veteran's cause of death was etiologically related to type II diabetes mellitus.  The VA examiner had an opportunity to review the medical evidence of record.  The VA examiner provided a clear opinion, based on his medical expertise.  He directly addressed the issue of causation, and provided sound reasoning for his conclusions addressing the medical literature.  In that regard, the VA examiner did note that while there were many speculations in the literature with respect to the cause of pancreatic cancer; the actual cause was not known and there was no accepted cause of pancreatic cancer established at present.

The Board finds that Dr. J.F.C.'s June 2007 opinion and medical journal articles submitted by the appellant do not clearly establish a causal relationship between the Veteran's type II diabetes mellitus and his pancreatic cancer.  Dr. J.F.C.'s opinion is speculative in nature, and while medical journal articles identify diabetes mellitus as a possible risk factor for developing pancreatic cancer, do not establish a causal relationship.  The Board emphasizes, that in order to establish a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2011).  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  Id.  A February 2009 VA examiner opined based on findings from the Veteran's chart, that it was not as likely as not that there was a relationship between the Veteran's diabetes and pancreatic cancer; and he opined that it was not as likely as not that his diabetes materially hastened his death.  He reasoned that there was no general agreement that diabetes was a specific cause for pancreatic cancer, and noted that while there were many speculations in the literature, the cause of pancreatic cancer was unknown.  As the Board discussed above, the Board finds that the February 2009 opinion provides the most probative evidence of record with respect to the etiology of the Veteran's pancreatic cancer.  

There is no competent and credible medical evidence which relates the Veteran's cause of death to service; and the probative medical evidence of record does not show that type II diabetes mellitus contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  Accordingly, the Board finds that service connection for the Veteran's cause of death is not warranted.  

In making this determination, the Board has considered statements made by the appellant in support of her claim, including statements and contentions made during her RO and Board hearings.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  The Board notes, however, that while the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, she cannot provide a competent opinion regarding diagnosis and causation.  

The appellant, in her testimony, discussed the Veteran's medical history for type II diabetes mellitus and pancreatic cancer.  The Board finds that the appellant is competent to identify the onset and treatment for the Veteran's disabilities where she was able to observe such treatment and the Board finds that the appellant is credible in these statements.  The appellant has also testified with respect to her contention that the Veteran's pancreatic cancer was caused by his diabetes mellitus, noting her research in this regard.  The Board finds that the appellant is not competent to provide testimony with regard to medical causation.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the present case, the Board finds that determinative issue on appeal is one of medical causation; thus, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In light of the competent medical evidence on the issue of causation presented in a February 2009 VA opinion discussed above, the Board finds that the appellant's assertions in that respect are of little probative value.  

The Board must therefore conclude that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board is sympathetic to the appellant's loss of her husband but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Conclusion 

At the time of his death, the Veteran was not service-connected for any disabilities. The medical evidence of record demonstrates that metastatic pancreatic cancer resulted in the Veteran's death.  Type II diabetes mellitus it is not shown to have contributed substantially or materially to the Veteran's cause of death.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran's cause of death is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim. 







ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


